I concur. The act in question deals with the possession and use of "narcotic drugs." It provides that "it shall be unlawful for any person * * * to have in possession * * * mariguana," except those specified in the act. The information charged that the defendant unlawfully had in his possession "mariguana" and negatived the exceptions enumerated in the statute. The evidence shows that the defendant on a public street was possessed of a package of cigarettes done up in brown paper. Evidence was given to show that the defendant stated that the package "contained mariguana." The state chemist stated that the "cigarettes contained American Cannabis or mariguana," commonly known as a drug.
The point made is that under the statute it was not unlawful for any one to have "mariguana" in his possession. The statute says it is unlawful. In such particular it is contended that under the act it is unlawful only to possess the "flowering tops and leaves of mariguana." Should that be conceded, that was what the cigarettes contained, that was what the *Page 19 
defendant possessed. What is "mariguana"? Botanically or scientifically it is known as cannabis sativa. It is a plant. Cannabis often is spoken of as the dried flowering tops and the leaves of the plant. They contain the narcotic property or element of the plant. In different countries where the plant is cultivated it is known by different names. In Mexico it is known as "marihuana." The word "marihuana" often is spelled differently. I care not about that, they all mean the same thing. The proper spelling of the Mexican term probably is "marihuana," and is so spelled in the Standard Dictionary. It is there defined as "a narcotic plant reputed to cause insanity in persons drinking an infusion of its leaves or smoking them." It thus is the leaves and top blossoms of the plant which contain the narcotic properties of the plant, and it is the drinking of an infusion of them or smoking them which produces the injurious effects upon a person. To unlawfully possess them is unlawfully to possess mariguana. So, when the act deals with the general subject of the possession and use of "narcotic drugs" and declares it unlawful to possess "mariguana," it of necessity implies a possession of the narcotic properties and elements of the plant and not the possession of the mere stem or fiber of the plant from which coarse cloth and cordage are made.
Thus, when the term "mariguana," the name of which has its origin of derivation in Mexico, is used in the statute, it is there used in the popular sense of its narcotic properties or drug. Taking such view of the matter, I think the defendant was properly charged with having possession of mariguana, and upon the evidence properly convicted of having it in his possession.